Hon. Sidney Latham
Secretary of State
Austin, Texas
Dear Slrt                Opinion ~0~.O-6204
                         Rer Procedure of the
                              Republican Party to
                              have.lts candidates
                              appear on the general
                              election ballot and
                              related questions.
          We have your letter of reaent date requeatlng the
opinion of this department on the"questlon stated therein.
Said letter Is, In part, as follows:
         "Articles 3154-3158,both Inclusive, RCS
    1925, govern the aatlvltles of political parties
    In Texas which cast as many aa 10,000 and less
    than 100,000 votes for Oovernor ln the preaedlng
    general election. The Republican Party ln Texas
    has generally fallen into this classlflaatlon,
    and has continued to funatlon during the year
    1944, preparatory to the coming general eleatlon
    under the provisions of these articles.
         "In accordance with Article 3155 the Republican
    Party, on May 22, 1944, duly filed In this office
    a certlflaate of Its decision to nominate State,
    dlstrlat and county offiaers by convention rather
    than by prlmarg election.
         "Pursuant to Article 3154 the Republican
    Party held a State convention and nominated certain
    candidates for State offices, which have been
    certified to thls office.
         "Pursuant to Article 3156 such Party held
    numerous district conventions on the fourk~Tuesday
    In August (August 26, 1944) and such dlstrlat
    conventions subsequently certified the nomination
    of various congressional and legislative candidates
    to this offlae. Most of these certificates were
                                                            .




Hon. Sidney Latham, page 2


    executed by the chairman of the district convention.
    It Is to be noted that Article 3157 provides that
    such certifications are to be made by the chairman
    of the State or district committee. It Is to be,
    further noted that the time of the meeting of such
    district conventions Is fixed under Article 3156
    by the language, 'on the same days as herein pre-
    scribed for district conventions of other parties'.
    This Is an apparent reference to former Article
    3135 which fixed the time of meeting of district
    conventions for parties casting in excess of 100,000
    votes as the fourth Saturday In August. This article,
    however, was repealed in 1933.
            "If the group of statutes first above re-
     ferred to a&not   applicable to the Republican
     Party by reason of their failure to cast as
    many 'ad:10,000 votesat the last general elec-
     tion, then we Plnd no other applicable statutory
     provisions,. The only other enactments we find are
    Articles 3100-3153 governing parties In excess of
    ,100,000 votes;" Articles 3159 to 3162 governing
    ,nonpartlsan.and,independent candidates; and Artl-
     cle 3163 governing parties without State organ-
     isatlons. The Republican Party would be excluded
     from the,first alassificatlon'bg reason of Its
    numberof votes cast; from the second because it
     Is neither nonpartisan and~lts candidates are not
     independent candidates; Andyfrom the third because
     It does have a State organization; nor does the
     case of Morris vs. Mlms, 224 S.W. 587, seem to be
     ln point since It applies only to new political
     parties.
            "In the light of the above facts, will you
     please advise this Department upon the following
     lnqulrlesr
            "1i Can the Republican Party legally perform
     the functions authorized by, and In accordance
     with, the provisions of Articles 3154-3158,both in-
     clusive, for the 194kgeneral election when It cast
     less than 10,OoO votes forqovernor In the 1942
     election?
Hon. Sidney Latham, page 3


           '2. If you have answered question number 1
     'Yes', then Is a nomlnat~lonmade by a Republican
    District Convention valid when such aonventlon met
    on the fourth Saturday In August, but which time
    was fixed by reference to Article 3135 whlah has
    been repealed?
          "3. Is a certification by a district aonven-
    tlon such as Is authorized by Article 3156 sufficient
    If It Is executed by the chairman of the convention
    rather than by the chairman of the district committee
    as required by Article 31577
          "4. If you have answered question number 1
    'No', then by what procedure can the Republican Party
    have its candidates appear on the general election
    ballot?"

          Cknerally speaking, It Is stated In our Opinion No.
o-2188:
           ,I
            . . .
          'Section 21 of Article N directs the Secretary
    of State to 'perform such other duties as may be re-
    quired of him by law'. In so far as these duties re-
    late to elections, these dutles,are enumerated In the
    statutes comprising Title 50 of the Revised Civil
    Statutes, and Title 6 of the Penal Code. Article
    2925, Revised Civil Statutes, dlreats him to 'pre-
    scribe forms of all blanks' for ballots, etc., 'and
    furnish same to county judge'. Articles 2926 and
    2979 provide that the death of any state or district
    officer or nominee shall be certified to the Secretary
    of State. Article 2928 prohibits the Secretary of State
    from Issuing certificates of election or appointment to
    anyone *who Is not eligible to hold such offlce under
    the Constitution' . . . Article 2982 requdres the
    Secretary of State to hold a drawing to determine the
    order in which proposed constitutional amendments shall
    appear on the ballot. Article 2997a directs the Secre-
    tary of State to examine and approve voting machines.
    Articles 3026a and 3033 direct county judges to mall
    election returns to the Secretary of State, and Article
    3034 provides that he shall open and count the returns
    of elections. Article 3155 requires state committees
    of polltlaal parties whose nominee for governor polled
    between 10,000 and 100,000 votes at the last election
    to certify to the Secretary of State whether they will
                                                                 . .   ,




Hon. Sidney Latham, page 4


        nominate their candidate by convention or
        primary election. Article 3157 requires such
        nominations to be certified to the Secretary
        of State. By Article 3159, non partisan or
        independent aandldates are directred to make
        application to the Secretary of State to have
        their names placed on the ballot, and Article
        3161 directs the Secretary of State to relay
        the names to the county clerks. Articles
        3168-3173 provide for reports of campaign
        expenditures to be made to the Secretary of
        State.
             "This enumeration of the statutory duties
        of the Secretary of State relating to elections
        Indicates that all of his said duties,are mln-
        lsterlal in character. Nowhere do we find any
        discretionary power lodged in the Secretary of
        State to authorize him to refuse a place on the
        ballot to the duly designated nominees of any
        political party."

             As stated In the case of Morris v. Mlms, 224 S.W.
587:
             "Our election laws provide for the nomination
        of candidates by political parties whose candidate
        for governor received as many as 100,000 votes at
        the last preceding general election, and also for
        the nomination of candidates by political parties
        whose candidate for governor received, at the last
        preceding general election, more than 10,000 and
        less than 100,000 votes. The first must be by
        primary election held in the manner prescribed.The
        second may be by primary election, or by nominating
        convention, at the option of such party. AS such
        party elects to make,its nomination by party con-
        ventions, It is required to notify the Secretary
        of State of such fact, and thereafter to hold its
        aonvention~at the time and in the manner prescribed
        by statute."
                    There are no other provisions of our
        statut;s'rilatlng 'as to how nominations shall be
        made by a party oonvention, except Article 3163,
        which provides,that persons participating In such
        party primary convention shall have paid their
        PO11 tax, and shall not have participated in the
        conventionor primary of any other party held on
        the same day."
Hon. Sidney Latham, page 5


          Articles 31.54-3158,Vernon's Annotated Civil Statutes,
pertain to political parties, whose nominee for governor in the
preceding general election received as many as 10,000, and less
than 100,000 votes. The Republican Nominee for Governor re-
ceived less than 10,000 votes In the 1942 tieneralElection. AP-
parentlg, the Republican Party has followed Articles 3154-3158,
supra, in making nominations this year, although the nominee
for governor of said party received less than 10,000 votes in
the 1942 Qeneral Election. This being true, It Is our opinion
that the same principles of law announced In the case of Morris
vs. Mims. supra, is appllaable to the present situation of the
Republican Party and that such Party can legally perform the
functions authorlaed by, and in accordance with, the provisions
of Articles 3154-3158, supra. (See the case of Sterling vs.
Ferguson, 53 S.W.28 753).
          The statutes prescribe no method by which a party
may make nominations, whose nominee for governor in the last
preceding general election received less than 10,000 votes.
Such being the case, It Is our opinion, that such party has
the right to pursue any reasonable method In making its noml-
nations, not prohibited by law. Therefore, your second and
third questions are answered In the affirmative. As we have
answered your third question In the affirmative, It becomes
unnecessary to discuss your fourth question.
                                Yours very truly,
                             ATTORNEY OENERAL OF TEXAS

                             By: /s/ Ardell Williams
                                           Assistant
AWirt
APPROVEB SEP. 25, 1944
/s/ GROVER SELLERS
    ATTORNEY OENERAL OF TEXAS          APPROVED
                                       Onlnlon Committee
                                       6: /s/ %B
                                              chairman